     Case 3:13-cv-00569-MMD-CLB Document 311 Filed 02/26/21 Page 1 of 2



 1                               UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3

 4   ROBERT A. SLOVAK,                                  3:13-cv-00569-MMD-CBC

 5                       Plaintiff,

 6      v.                                              ORDER
 7   GOLF COURSE VILLAS HOMEOWNERS
     AOSSICATION, et al.,
 8
                       Defendants.
 9
10

11

12           Plaintiff Robert A. Slovak (“Slovak”) filed a motion to access and download ECF
13   documents (ECF No. 310). In this motion, Slovak lists 31 docket numbers that do not
14   appear online.     The 31 documents that Slovak lists are sealed documents and
15   transcripts that are not available to the public. Fifteen of the 31 documents were filed by
16   Slovak and sealed at his request. Four documents are sealed transcripts which must be
17   ordered from the court reporter for a fee. Most of the listed documents are related to the
18   motion to enforce the settlement agreement and are necessarily confidential.
19           The court’s case management/electronic filing system does not have the
20   capability to unseal certain documents for view by particular attorneys only and/or for a
21   particular time period for download. A document is filed either for full public view or filed
22   under seal which is protected both from public view and attorneys’ view.             Sealed
23   documents are not served via CM/ECF and are required by the parties to be served in
24   paper form. LR IC4-1(c)(4).
25           The court will allow Slovak to order a copy of the sealed items and transcripts at
26   his own expense. The Clerk shall SEND standard copy and transcript order forms to
27

28
     Case 3:13-cv-00569-MMD-CLB Document 311 Filed 02/26/21 Page 2 of 2



 1   Slovak’s counsel. Otherwise, Slovak’s motion to access and download ECF documents

 2   (ECF No. 310) is DENIED.

 3         DATED: February 26, 2021.

 4
                                          ______________________________________
 5                                        UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28


                                            2
